DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, line 1 recite "further 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 11, 14, and 18 and the use of word “about” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.

In claim 1 and 18, the claims recite the limitation "a first stent".  The limitation “first stent” implies that there is a second stent, however, claims 1 and 18 have not disclosed a second stent, and, therefore, it remains unclear how a “first stent” should be interpreted.  For the instant examination, “a first stent” is being interpreted as “a stent”.
In claims 6 and 15, the term "a tendency" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For instance, it is not clear if the third portion would have a curvature structure after the deployment or if the third portion has the tendency as for being made out of flexible materials (ie rubber or silicon). For examining purpose, the phrase “tendency to curve” has been construed as a curvature structure after the deployment.
In claim 9, the phrase "permeably by certain liquids" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP 
In claim 16, the term "a second stent" is a relative term which renders the claim indefinite. The term “a second stent” implies that there is a “first stent”. However, the claim has not previously disclosed “first stent”, and therefore, it remains unclear if the “second stent” should be interpreted as claimed or the first stent. For the instant examination, “second stent” is being interpreted as claimed.
Claims 2-9, 11-17, and 19-20 are rejected at least as being dependent of above claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12, and 15-17 are rejected under 35 U.S.C. 102(1) as being anticipated by Ryan et al (US 2011/0087146, hereinafter "Ryan").
Regarding claim 10, Ryan discloses a gastric bypass device for use in a gastrointestinal tract, comprising: 
a first portion (upper portion, near esophagus 12) having a first diameter (the diameter of the first portion); a second portion (central portion 36) located distally of the first portion, the second portion having a second diameter (the diameter of enlarged area 48 in central portion 36 in figure 7) that is larger than the first diameter (see figure 7); and 
a third portion (distal end 34) located distally of the second portion, wherein the third portion includes a third diameter (the diameter of distal end 34) that is smaller than the second diameter (see 
Regarding claim 12, Ryan further discloses the gastric bypass device of claim 10 comprises a stent located at a proximal end of the third portion and adjacent to the second portion (Every Ryan’s tubular structures (ie first, second and third portion) are supported by a stent. Also, Ryan discloses a stent, in paragraph 123, may be arranged as a multiple of “Z” or “zig-zag” patterns to form a hollow tubular stent. Further Ryan discloses, in paragraph 126, that the stent may include multiple interconnect or non-interconnected stents.  Therefore, it is interpreted that Ryan’s stent structure also can be comprised of multiple non-interconnected stents that support the tubular structure and the non-interconnected stent locates and supports particular region. ie the proximal end of the third portion in the instance case)).
Regarding claim 15, Ryan discloses the third portion includes a tendency to curve when deployed (see figure 1, the device is deployed in the curved shape).
Regarding claim 16, Ryan discloses the second portion includes the second portion includes a second stent that provides the second diameter (see figure 7, the enlarged area 48 is supported by a stent structure 140. Further, Ryan discloses a stent in paragraph 123 that it may be arranged as a multiple of “Z” or “zig-zag” patterns to form a hollow tubular stent. Further Ryan discloses in paragraph 126 a stent may include multiple interconnect or non-interconnected stents. Therefore, it is interpreted that Ryan’s stent structure also can be comprised of multiple non-interconnected stents and the non-
Regarding claim 17, Ryan discloses the second portion includes a stretchable cover for forming a pocket upon receipt of GI contents (see figure 6B, structure 46 may be an inflatable structure 46”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan.
	Regarding claim 1, Ryan discloses a gastric bypass device (tubular structure 28) for use in a gastrointestinal tract, comprising: 
a first portion (upper portion, near esophagus 12) with an opening sized for receiving GI contents within an esophagus of the gastrointestinal tract (paragraph 56, proximal end of the structure is sized to fit within the esophagus), wherein a proximal end (proximal end 32) of the first portion includes a first diameter (the diameter of the proximal end 32), and wherein the first portion includes a first stent (retainer structure 40, also see paragraph 100, Ryan discloses retainer structure 40 as semi-ridged bands secured to device, the semi-rigid band is transversely expandable to one or more outer diameters which are sufficiently large to anchor the proximal end of tubular structure to the inner surface of distal end of esophagus, and which renders every aspects of stent) for anchoring the proximal end of the first portion; and 

Ryan does not explicitly discloses the second diameter is 150% larger than the diameter of the first diameter. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ryan to have 150% larger second diameter than the first diameter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ryan would not operate differently with the claimed diameter and since the second diameter is intended to have larger diameter than the first diameter the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp. [0018]).
Regarding claim 2, Ryan also discloses the gastric bypass device of claim 1, further comprising: 
a third portion (distal end 34) located distally of the second portion, wherein the third portion includes a third diameter (the diameter of distal end 34) that is smaller than the second diameter (see figure 7, the overall tubular structure has an overall uniform diameter except the enlarged area 48 of central portion 36. Therefore, it is interpreted that the third diameter of the third portion (the diameter of the distal end) is smaller than the second diameter (the enlarged area of the central portion)).
Regarding claim 3, Ryan also discloses a distal end of the third portion includes a distal-end stent (retainer structure 40’ also see paragraph 100, Ryan discloses retainer structure 40’ as semi-ridged bands secured to device, the semi-rigid band is transversely expandable to one or more outer diameters which are sufficiently large to anchor the proximal end of tubular structure to the inner surface of proximal end of duodenum, and which renders every aspects of stent) for anchoring the distal end of the third portion in a duodenum of the gastrointestinal tract (paragraph 90, retainer structure 40' desirably provides resistance to axial displacement of device 26 and, more particularly, tubular structure 28, within small intestine 38 and, more particularly, within proximal end 22 of duodenum 16).
Regarding claim 5, Ryan also discloses a distal end of the third portion (the distal end of the tubular structure 28 and flared ends 147) includes a distal-end diameter is larger than the third diameter of the third portion (paragraph 126, the flared ends 147 are enlarged flared ends having a diameter greater than the diameter of the longitudinal portion)
Ryan does not explicitly disclose the distal-end diameter is least about 20% larger than the third diameter of the third portion. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ryan to have its distal-end diameter is around 20% larger than the third diameter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ryan would not operate differently with the claimed diameter and since the distal-end diameter is intended to have larger diameter than the third diameter the device would function appropriately having the 
Regarding claim 6, Ryan also discloses the third portion includes a tendency to curve when deployed (see figure 1, the distal end portion of deployed device is in the curved shape).
Regarding claim 7, Ryan also discloses the enlarged section of the second portion includes a second stent that provides the second diameter (see figure 7, the enlarged area 48 is supported by a stent structure 140. Ryan discloses a stent in paragraph 123 may be arranged as a multiple of “Z” or “zig-zag” patterns to form a hollow tubular stent. Further Ryan discloses in paragraph 126, a stent may include multiple interconnect or non-interconnected stents. Therefore, Ryan’s stent structure could also be comprised of multiple non-interconnected stents and support particular region. ie second portion supported by a second stent).
Regarding claim 8, Ryan also discloses the enlarged section of the second portion includes a stretchable cover for forming a pocket upon receipt of GI contents (see figure 6B, structure 46 may be an inflatable structure 46”).
Regarding claim 9, Ryan also discloses a covering surrounding the enlarged section of the second portion, the covering being at least partially permeable by certain liquids (paragraph 86, Device 26 includes a coating layer 42 which renders device 26 impermeable or semi-permeable to fluids within stomach)
Regarding claim 11, Ryan discloses the device of claim 10.
Ryan does not explicitly discloses the second diameter is 150% larger than the diameter of the first diameter. 
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ryan to have 150% larger second diameter than the first diameter since it has been held that “where the only difference between the prior art and 
Regarding claim 14, Ryan also discloses the distal end of the third portion (the distal end of the tubular structure 28 and flared ends 147) includes a distal-end diameter is larger than the third diameter of the third portion (paragraph 126, the flared ends 147 are enlarged flared ends having a diameter greater than the diameter of the longitudinal portion)
Ryan does not explicitly disclose the distal-end diameter is least about 20% larger than the third diameter of the third portion. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ryan to have its distal-end diameter is around 20% larger than the third diameter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ryan would not operate differently with the claimed diameter and since the distal-end diameter is intended to have larger diameter than the third diameter the device would function appropriately having the 
Regarding claim 18, Ryan discloses a method, comprising: 
deploying a first portion (proximal end 32) of a gastric bypass device within a gastrointestinal tract (claim 20, inserting a tubular structure having an outer surface and an inner surface, a proximal end and a distal end, and a central portion within a stomach), the first portion having an opening sized for receiving GI contents within an esophagus of the gastrointestinal tract (claim 20, said proximal end of said tubular structure is positioned within an esophagus which leads to said stomach) , wherein a proximal end (proximal end of proximal end portion 32) of the first portion includes a first diameter (the diameter of the proximal end 32), and wherein the first portion includes a first stent (retainer structure 40, also see paragraph 100, Ryan discloses retainer structure 40 as semi-ridged bands secured to device, the semi-rigid band is transversely expandable to one or more outer diameters which are sufficiently large to anchor the proximal end of tubular structure to the inner surface of distal end of esophagus, and which renders every aspects of stent) for anchoring the proximal end of the first portion; and 
deploying a second portion (enlarged area 48 of central portion 36) of the gastric bypass device such that the second portion is located distally of the first portion, wherein the second portion is in fluid communication with the first portion (see figure 7 and 16, the central portion is located distal to the proximal portion, and the interior of the tubular structure provides a path for fluid communication) and wherein the second portion has an enlarged section (enlarged area 48) with a second diameter (the diameter of enlarged area 48).
Ryan does not explicitly discloses the second diameter is 150% larger than the diameter of the first diameter. 
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ryan to have 150% larger second diameter 
Regarding claim 19, Ryan further disclosing:
deploying a third portion  (distal end 34) of the gastric bypass device such that the third portion is located distally of the second portion (see figure 7), 
wherein the third portion includes a third diameter that is smaller than the second diameter (see figure 7, the overall tubular structure has an overall uniform diameter except the enlarged area 48 of central portion 36. Therefore, it is interpreted that the third diameter of the third portion (the diameter of the distal end) should be smaller than the second diameter (the enlarged area of the central portion)).
Regarding claim 20.
Claim 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Sharma et al (US 10,779,980, hereinafter “Sharma”).
Regarding claim 4, Ryan discloses the third portion located proximally of the distal-end stent above in claim 2, but fails to teach the third portion includes a compliant area.
Sharma teaches the third portion (sleeve component 822) includes a compliant area (paragraph 95, the sleeve component comprises a membrane that is flexible and compressible by the contractions of the small intestine).
Therefore, it would have been obvious to modify the device of Ryan with the teachings of Sharma to provide the third portion includes a compliant area. Doing so would provide the third portion is flexible and compressible by the contractions of the small intestine and prevent it from torsion or being kinked by actions of the intestinal musculature (Col. 27, lines 9-11)
Regarding claim 13, Ryan discloses the third portion above in claim 10, but flails to teach the third portion includes a compliant area.
Sharma teaches the third portion (sleeve component 822) includes a compliant area (paragraph 95, the sleeve component comprises a membrane that is flexible and compressible by the contractions of the small intestine).
Therefore, it would have been obvious to modify the device of Ryan with the teachings of Sharma to provide the third portion includes a compliant area. Doing so would provide the third portion is flexible and compressible by the contractions of the small intestine and prevent it from torsion or being kinked by actions of the intestinal musculature (Col. 27, lines 9-11)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hingston et al (US 2015/0374484) discloses a structure that has larger central portion than the distal/proximal ends.
Stack et al (US 2003/0040804) discloses a tubular prosthesis that has a second larger diameter than the first diameter that allows self-expand from the collapsed position.
Egan (US 7316716) discloses a gastric bypass device.
Kagan et al (US 8968270) discloses GI bypass sleeve device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SETH HAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781